*1192OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs. The Appellate Division correctly concluded that plaintiff failed to raise a triable issue of fact whether she suffered a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the underlying motor vehicle accident.
Concur: Chief Judge Lippman and Judges Read, Pigott, Rivera and Abdus-Salaam. Taking no part: Judges Stein and Fahey.